Citation Nr: 1601281	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-35 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1945 to April 1947, and September 1953 to September 1966, with additional unverified active service.  He died on February [redacted], 2005, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision (notice provided in November 2013) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board previously considered this matter in March 2015, at which time it remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran died in February 2005 from respiratory arrest due to or as a consequence of metastatic squamous cell cancer of parotid gland; such condition manifested many years after service and is not attributable to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance upon receipt of a substantially complete claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice should be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Here, the appellant was notified in October 2013, prior to the initial denial of her claim, of the evidence and information necessary to establish entitlement to DIC based on service connection for the cause of the Veteran's death, as well as the responsibilities of VA and the appellant in obtaining or providing such information.

Under the circumstances of this case, the appellant has been afforded adequate VCAA notice, and the essential fairness of the adjudication was not affected by any possible notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705 -06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

A VA medical opinion was obtained pursuant to the March 2015 Board remand.  The examiner provided an opinion with consideration of the relevant evidence.  There is no argument or indication that the opinion was inadequate.

In sum, a remand for further development would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the appellant at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision on the merits of her claim at this time.

II.  Analysis

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The pertinent presumptive regulations will be discussed below.  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

In this case, the death certificate reflects that the Veteran died in February 2005 with an immediate cause of death of respiratory arrest due to or as a consequence of metastatic squamous cell cancer of parotid gland.  At the time of his death, the Veteran was not service-connected for any disability.

The appellant has argued that the Veteran's cause of death might have been lung cancer, as secondary to herbicide exposure.  See May 2014 statement (in Virtual VA).  In support of this contention, she submitted private treatment records from May 2004 to January 2005 (in Virtual VA, submitted along with the above-referenced May 2014 statement).  These appear to show that the Veteran had lung cancer.  Significantly, a January 2005 radiology report shows a diagnosis of squamous cell cancer, thought to be metastatic form head and neck cancer, though difficult to completely exclude a lung primary.  

Since lung cancer is one of the disorders linked to herbicide exposure under the herbicide presumption, 38 C.F.R. § 3.309(e), and taking into account that the Veteran's DD Form 214 for the period of September 1965 to September 1966 shows that he was awarded a Vietnam Service Medal, the Board instructed the Agency of Original Jurisdiction to verify whether the Veteran had qualifying service in Vietnam for purposes of the herbicide exposure and to seek a VA medical opinion as to whether the Veteran had primary lung cancer at the time of his death, and, if so, whether it caused or contributed to his death.  Insofar as necessary, the opinion was also expected to discuss whether the Veteran's parotid cancer, found to be the cause of his death, was related to his military service.

Military personnel records show that the Veteran served in Thailand from September 1965 to September 1965, during which time he was stationed in Don Muang airport and Takhli air base.  There is no indication that the Veteran served in Vietnam.  See also July 2015 response (unable to verify service in Vietnam) from the Personnel Information Exchange System (PIES) (in VBMS).  VA policy extends special consideration of herbicide exposure on a facts-found or direct basis to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).  In the present case, the Veteran's military occupational specialty was accountant.  See DD Form 214 for the period of September 1965 to September 1966.  As such, it is unlikely that the Veteran served near the perimeter of an airbase.  As explained below, even if the Board were to concede exposure to herbicides during service in Thailand, such determination would not result in a grant of service connection.

Pursuant to the March 2015 Board remand, the AOJ obtained a July 2015 VA medical opinion.  The examiner concluded that the Veteran did not have primary lung cancer and did not die from primary lung cancer.  The examiner noted a pathology report of an October 2004 transbronchial lung biopsy showing that the cancer in the lung was biopsied as squamous cell carcinoma consistent with metastatic squamous cell carcinoma from the Veteran's known primary, which was squamous cell carcinoma of the parotid gland.  Further, the examiner opined that the squamous cell carcinoma of the parotid gland was not related to service.  The examiner found no evidence in the service treatment records to support the proposition that the Veteran's parotid cancer is directly linked to an event, disease, or injury or service.  Moreover, the examiner addressed the possibility that the parotid cancer might be related to herbicide exposure.  In this regard, the examiner stated that there is no scientific-based evidence that shows an increased death rate from parotid cancer in individuals who have been exposed to Agent Orange.

In sum, the weight of the evidence shows that the Veteran died of squamous cell carcinoma of the parotid gland.  While the appellant argues that the cause of death was actually lung cancer, she is not competent to provide such a medical opinion, as it requires specialized training and expertise.  Further, the July 2015 VA examiner ruled out that possibility based on a review of the relevant evidence.  

The Board has also considered whether service connection is warranted for the cause of the Veteran's death on a direct basis.  In this regard, there is no argument or indication that the Veteran's squamous cell carcinoma of the parotid gland is directly related to an injury or disease during service, to include hypothetical herbicide exposure in Thailand.  Moreover, there is no treatment for such conditions in his service treatment records, and there is no medical evidence or opinion linking such condition directly to service.  As such, service connection for the cause of death is not warranted on a direct basis.  See 38 C.F.R. § 3.303.

Additionally, there is no indication that the Veteran's parotid cancer manifested to a compensable degree within one year of separation of service.  As such, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Further, presumptive service connection on the basis of herbicide exposure is not for consideration here, as squamous cell carcinoma of the parotid gland is not a disease associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).

In sum, the evidence does not show that service connection is warranted for the principal cause of the Veteran's death of squamous cell carcinoma of the parotid gland on either a direct or a presumptive basis.  As such, service connection is not warranted for the cause of the Veteran's death.  38 C.F.R. § 3.312. 

As the preponderance of the evidence is against service connection for the cause of the Veteran's death, the benefit of the doubt doctrine does not apply and the appellant's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


